OPINION OF THE COURT
This appeal is from the City’s denial of Appellants’ application for a special use permit to construct and operate a gymnastics training center or “school” in a residentially zoned neighborhood.
*164Appellants urge that the City Zoning Ordinance allows the construction and operation of “schools” in residential areas upon issuance of a special permit; that Appellants satisfied the requirements of the Environmental Review Board and Planning Board, which approved the application, as well as the requirements of the planned development section of the zoning ordinance.
At the hearing before the City Council, Appellants offered the testimony of experts that the requirements of the planned development section of the ordinance had been satisfied. The City did not rebut that showing and Appellants argue that they were entitled to the permit as a matter of law.
If the gymnastics training center was a “school” as contemplated by the ordinance, then Appellants are entitled to their permit.
The Ordinance (16-22-1) provides in part:
* * *
“The following uses and structures shall be permitted generally:.....
(b) Schools, public and private.”
(d) Noncommercial, social, recreational and cultural facilities.....”
* * *
No definition of school is provided.
Section 10-1-1.05 provides that definitions shall be in accordance with dictionary meaning.
Appellants argue that Webster’s defines “school” as “a place of discipline or training” and that they propose to teach a discipline, that of gymnastics.
Appellee suggests other definitions listed in Webster’s which are more traditional.
In Wadsworth v. Board of Adjustment of Bedminster Township, 78 A.2d 619 (N.J. Super. 1951), the New Jersey Court said:
* * *
“.....the words ‘private school’ in the zoning ordinance of the defendant township are used in their traditional sense and not in any all embracing sense and are intended to describe that class of school which is purely academic in character.....”
* * *
*165We are persuaded by the rationale of Wadworth (supra) and the City’s action denying the permit is therefore affirmed.